ChBRINGTON, J.
Held, 1. The judgment rendered as to the costs was erroneous, but was one which the common pleas court could have remedied by modification if, in the exercise of its ■ sound discretion, it had deemed it advisable so to do, and it was not incumbent upon the common pleas court to reverse the judgment in toto, but the same could have been reversed as to the costs erroneously taxed.
Had this court been the first reviewing court, the judgment would have been modified.
2. The court of common pleas having declined to reverse the judgment of the justice as to such costs erroneously taxed only, but having reversed the same in toto the circuit court cannot question its authority in this respect on. error, and will affirm the judgment of the court of common pleas.